S. Miller, J.,
concurs in part and dissents in part, and votes to dismiss the appeal from the decision and affirm the judgment with the following memorandum in which Krausman, J., concurs: I do not agree with the conclusion of the majority that the State of New York should be held liable in damages to the claimant for his failure to check the references of the dishonest employee he hired.
The facts are essentially as recited in the majority’s decision with a few exceptions. Because he needed larger quarters, the claimant relocated his business to Orange County in reliance, inter alia, upon representations by officials of the Department of Labor of the State of New York (hereinafter the Department of Labor) that the claimant would have a pool of suitable prospective employees from which to choose, and that the Department of Labor would “screen” such prospective employees. The claimant commenced this claim alleging, inter alia, that the Department of Labor was negligent in its screening of one such prospective employee, who had a history of embezzlement. In response to his request, the Department of Labor provided the claimant with resumes of prospective employees, including that of Tina Raymond. After she was hired, Raymond allegedly embezzled $75,000 from the claimant’s business. The claimant thus commenced this action to recover for the negligence of the Department of Labor. After a trial, the Court of Claims dismissed the claim. This was wholly warranted.
“The mere recommendation of a person for potential employment is not a proper basis for asserting a claim of negligence *595where another party is responsible for the actual hiring” (Cohen v Wales, 133 AD2d 94, 95 [1987]). It was the claimant’s duty to ascertain the suitability of his prospective employees (see Jonathan A. v Board of Educ. of City of N.Y., 8 AD3d 80 [2004]). The Department of Labor bore no duty to investigate prospective employees (see Hayes v Baker, 232 AD2d 371 [1996]). The proximate cause of the claimant’s damages was thus his own failure to check Raymond’s references; had he done so, he would have learned of her past criminal misdeeds.
Here, the Department of Labor provided the claimant with several resumes for consideration. It is uncontroverted that the Department of Labor had agreed to “screen” job candidates. The Department of Labor did not, however, agree to perform criminal background investigations. The Department of Labor made no representations regarding Raymond’s employment other than that she possessed the technical skills for the bookkeeping job the claimant desired to fill. The issue before us hinges on the reasonable meaning of “screening” in the context presented. In my view, a reasonable employer would not assume that by agreeing to screen a potential list of applicants the Department of Labor would provide thorough investigatory services regarding the candidate’s background and history. A reasonable employer seeking to hire one in a critical capacity, a bookkeeper, would undertake its own investigation of that applicant’s background and employment history. In this case the claimant conducted what he deemed to be an appropriate interview and decided whom to hire. The claimant failed to check the references of Raymond because he admittedly “assumed” that the Department of Labor had done so. He did so at his peril.
The majority cites to no cases to undermine my conclusion that the claimant was in the best position to ascertain Raymond’s suitability for employment. The claimant’s failure to make the inquiries within his authority and ability caused him to hire an embezzler. The Department of Labor did not force the claimant to hire Raymond. It was his decision. In accordance with the cases cited herein, the law permits no recovery. The majority’s conclusion to the contrary is ill-conceived and unsupported.